Citation Nr: 1442554	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel







INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  His case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.  The Board remanded this issue in June 2012.

The Veteran requested a hearing before the Board on his September 2008 VA Form 9.  However, in a subsequent communication received in March 2009, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's current left leg varicose veins are the result of a disease or injury during his active duty service.


CONCLUSION OF LAW

Varicose veins of the left leg were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, all available service treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Board notes that the Veteran has alleged that there are additional outstanding service treatment records from Ft. Benning that show in-service treatment for varicose veins.  The Nationals Personnel Records Center (NPRC) indicated in July 2012 that no such records were available.   The Veteran was informed of this and asked to submit any records he had in his possession in a September 2012 letter.  The Veteran did not provide any additional service treatment records.  Indeed, as will be discussed, the Veteran's reports of in-service varicose veins appear to be contradicted by the service treatment records and post-service treatment records already in the claims file.  As such, the Board finds that VA has fulfilled its duty to obtain service treatment records.

An examination addressing the Veteran's varicose veins was not provided.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Here, there is no evidence of an in-service event, injury, or disease relating to varicose veins.  There is also no credible evidence demonstrating the existence of varicose veins until many year thereafter.  In the absence of evidence establishing such an in-service event, injury, or disease, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.  



This claim was remanded to the AOJ for additional evidentiary development including obtaining the Veteran's SSA records and attempting to obtain any outstanding service treatment records from Ft. Benning.  The AOJ obtained the Veteran's SSA records and made all appropriate efforts to obtain any outstanding service treatment records from Ft. Benning, as discussed above.  The claim was then readjudicated in a December 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his varicose veins and contentions regarding their onset and etiology.  Significantly, the Veteran's testimony, in part, led the Board to remand the claim to attempt to obtain additional service treatment records.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); varicose veins is not a qualified chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran's private treatment records show that he has been diagnosed with and treated for symptomatic varicose veins of the left leg.  See, e.g., private treatment record, August 2011.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra.  A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with varicose veins during his military service.  There are no notes of such complaints anywhere in the service treatment record and his separation examination is specifically negative for any varicosities.

The Veteran is certainly competent to report that he had varicose veins in service.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, his competency must be distinguished from his credibility.  The Board does not find the recent reports of in-service varicose veins credible.  His September 1976 separation examination specifically noted that his vascular system, lower extremities, and skin were normal, to include no varicosities.  There are no treatment records noting varicose veins until December 1999, over 20 years after separation.  Even records generated contemporaneously to his 1998 cerebrovascular accident are absent any findings of complaints, treatment, or diagnosis of varicose vein.  Earlier treatment records from the Veteran's cardiologist are negative for any findings of varicose veins, despite examination of the lower extremities.  

The Board also finds it significant that the Veteran filed for nonservice-connected pension benefits based on residuals of a stroke in February 1999 and made no mention of in-service varicose veins.  If he had an in-service injury that continued until that time, he would likely have mentioned in when seeking VA benefits.  However, he did not mention his alleged in-service varicose veins or seek service connection until over seven years later.  The absence of notations of varicose veins at separation and in earlier post-service treatment records undermines the Veteran's current contentions of in-service varicose veins.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In light of these concerns, the Board cannot find that the Veteran experienced in-service varicose veins and the second element of Shedden/Caluza is not met.

As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to varicose veins, the claim fails on that basis and any discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for varicose veins of the left leg must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for varicose veins of the left leg is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


